Whitfield, C. J.,
delivered the opinion of the court.
The appellee’s whole claim depends upon the validity of the sales under the two trust deeds, and it is clear that the substi*58tution of O’Neill as trustee in both trust deeds occurred after the adoption of the act of 1896 (Laws 1896, p. 105), in the year 1898, was governed by that law, and, not complying with it, was invalid. The sales were void, because the substitution of the trustee in both instances was not recorded as required by said act. It may be added that there is no substitution, even in writing, of O’Neill for McQuinton in the trust deed executed in 1892, so far as this record discloses. It follows that the decree of sale, and the decree as to the rents, the latter hinging upon the former, of course, are, for the single reason stated, erroneous.

Reversed, and remanded ftir decree in accordance with this opinion. So ordered.